DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's previous election of Species 1 in the reply filed on 06/21/2021 is noted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad US 2005/0260082 in view of Kimberlin USPN 6884043.

    PNG
    media_image1.png
    912
    1098
    media_image1.png
    Greyscale
Annotated Figure 2 of Conrad US 2005/0260082 (Attached Figure 2)
Regarding Claim 1: Conrad US 2005/0260082 discloses the limitations:
A vacuum pumping system (the vacuum pump system is defined by the sum of its parts), comprising: 

a motor (the motor is defined by the sum of its parts), comprising a motor casing (see Annotated Figure 2 of Conrad US 2005/0260082 (Attached Figure 2) above) in which a stationary motor stator 10 and a rotatable motor rotor are received 14, said motor stator and said motor rotor cooperating with each other for driving in rotation said pump rotor (7,12) by means of a drive shaft, wherein: 
said vacuum pump is an oil-lubricated vacuum pump (¶0019, ¶0024-¶0025); and 
the vacuum pumping system further comprises an oil-tight unit 18 arranged to enclose at least a portion of the motor rotor (i.e. enclose the entire motor rotor, see Figure 2) and forming at least part of a container (i.e. forming an entire container defined by element 18) configured to collect and keep inside the motor any oil leaking from the pump (¶0027)
where the oil tight unit 18 has an annular rim portion (Attached Figure 2) a surface of the pump casing confronting the annular rim portion (Attached Figure 2), and the motor casing (Attached Figure 2). Conrad US 2005/0260082 is silent regarding the limitations: wherein said unit comprises at least a portion clamped between the motor casing and the pump casing. 
However Kimberlin USPN 6884043 does disclose the limitations: 
a pump casing (12,72);

wherein an oil-tight unit has an annular rim portion (rim potion (flange 60 Fig. 3) of 56 located between O-ring 31 and element 66 of the motor casing) a surface of the pump casing (i.e. surface of element 72 facing O-ring 31) confronting an O-ring 31 and the annular rim portion (see Figure 4), the oil-tight unit is arranged to enclose the motor rotor and forms a container configured to protect one or more magnetic field producing elements of the motor stator from a pumped fluid;
wherein the oil-tight unit 56 comprises at least a portion (i.e. the annular rim portion of element 56 illustrated in Figure 4) clamped between the motor casing (i.e. between element 64 of the motor casing) and the pump casing (i.e. between element 12 and/or element 72). 
Hence it would have been obvious to one of ordinary skill in the art to modify the structure of the motor casing, confronting surface of the pump casing and oil tight unit 18 of Conrad US 2005/0260082 with the structure of the motor casing (64,14,66) surrounding the motor stator and fitting in a complementary manner with the oil tight unit 56; and the O-ring 31 located between the confronting surface of the pump casing and the annular rim of the oil tight unit of Kimberlin USPN 6884043 in order to provide a known structure for the motor casing, the pump casing, and the oil tight unit, such that the oil-tight unit protects one or more magnetic field producing elements of the stator from coming in contact with the pumped fluid (Kimberlin USPN 6884043  - Figure 4, Column 3 Line 33-35, Column 3 Line 46-60).
Regarding Claim 3: Conrad US 2005/0260082 as modified by Kimberlin USPN 6884043 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Conrad US 2005/0260082 as modified by Kimberlin USPN 6884043 does disclose the limitations: wherein said oil-tight unit (Conrad - 18 | Kimberlin - 56) comprises a substantially cylindrical jacket (Conrad - the unit 18 is the jacket | Kimberlin - the unit 56 is the jacket; the prior art addresses the limitation within the same confines as the instant application) enclosing the whole of the motor rotor (Conrad - it does see Fig. 2 | Kimberlin - it does see Fig. 4) and forming said container (Conrad - element 18 forms the entire container), and wherein said jacket (Conrad - 18 | Kimberlin - 56): comprises a side wall (Conrad - Attached Figure 2 | Kimberlin - cylindrical wall portion generally indicated by element number 56 in Figure 4) located in an air gap (Conrad - element 18 is arranged between the stator coils 10 and the rotor 14/shaft 12 ¶0027 | Kimberlin - barrier can 56 is positioned in the air gap of electric motor 58, Column 3 Line 46-60) separating the motor rotor (Conrad - 14 | Kimberlin - 42) from the motor stator (Conrad - ¶0027 | Kimberlin - Figures 3-4, Column 3 Line 46-60); is open at a first end (Conrad - open at first end identified in Attached Figure 2 | Kimberlin - i.e. open at the end with flange 60, Figure 3, Column 3 Line 55-60), where it is clamped between the motor casing and the pump casing (Kimberlin - as shown in Figure 3 and Figure 4, the annular rim portion (flange 60) of element 56 is clamped between element 64 of the motor casing and element 12 and/or element 72 of the pump casing); and is closed, at a second end (Conrad - closed at the second end identified in Attached Figure 2 | Kimberlin - i.e. closed at the closed end 54 of barrier can 56, Column 3 Line 46-48, Figures 3-4) opposite the first end (it is), by a base (Conrad - 
Regarding Claim 4: Conrad US 2005/0260082 as modified by Kimberlin USPN 6884043 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 3. Further Conrad US 2005/0260082 as modified by Kimberlin USPN 6884043 does disclose the limitations: wherein the open end of said jacket (Conrad - open at first end identified in Attached Figure 2 | Kimberlin - i.e. open at the end with flange 60, Figure 3, Column 3 Line 55-60) has a rim (Conrad - Attached Figure 2 | Kimberlin - 60) that projects radially outwards (Conrad - it does, see Attached Figure 2 | Kimberlin - it does, see Figure 3) and forms the portion clamped between the motor casing and the pump casing (Kimberlin - it does, see Figure 4 and also Figure 3), and wherein a static seal (Kimberlin - O-ring 31) is provided between a surface of said rim facing the pump casing (Kimberlin - surface of flange 60 generally indicated by element number 60 in Figure 3, and which faces O-ring 31)and a confronting surface of the pump casing (the confronting surface of the pump casing = the surface of the pump casing which faces the O-ring in the direction of flange 60).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad US 2005/0260082 as modified by Kimberlin USPN 6884043 as applied to claim 4 above, and further in view of Kleindl USPN 10352284.
Regarding Claim 5: Conrad US 2005/0260082 as modified by Kimberlin USPN 6884043 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Kimberlin USPN 6884043 discloses the limitations: the stator 
Additionally Kleindl USPN 10352284 does disclose the limitations: a cylindrical sleeve shaped element 50 (Column 4 Line 4-6), wherein the cylindrical sleeve shaped element is a sheet-metal part produced by a deep-drawing process (Column 4 Line 11-13). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stainless steel material which is used to form the stator barrier can 56 of Kimberlin USPN 6884043 with the sheet-metal raw material of the cylindrical sleeve shaped element 50 of Kleindl USPN 10352284 in order to use a known type of material (i.e. sheet-metal) which is known in the art as being able to manufacture a cylindrical metal part with thin walls and multiple diameters as seen in the prior art of Kleindl USPN 10352284.
Claims 1 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veyrat USPN 4797071 in view of Croci USPN 6541884.
Regarding Claim 1: Veyrat USPN 4797071 discloses the limitations:
a vacuum pump (the vacuum pump is defined by the sum of its parts), comprising a pump casing (41,40,54,53,55) defining a stationary pump stator 53 and housing a rotatable pump rotor (50,52), said pump stator 53 and said pump rotor (50,52) cooperating with each other for pumping a fluid (i.e. a gas) from a pump inlet 40A to a pump outlet (outlet for vacuum pump illustrated in Figure 3 which corresponds to the outlet covered by valve 8 in Figure 2, and described in Column 1 Line 14-18); and 
a motor (the motor is defined by the sum of its parts), comprising a motor casing (45,81) in which a stationary motor stator 44 and a rotatable motor rotor 47 are received (as shown in Figure 3, Column 2 Line 18-24), said motor stator 44 and said motor rotor 47 cooperating with each other for driving in rotation said pump rotor (50,52) by means of a drive shaft (48,51, Column 2 Line 40-43), wherein: 
said vacuum pump is an oil-lubricated vacuum pump (the bearings 61,62 are lubricated with oil, Column 2 Line 30-33, Column 2 Line 55-Column 3 Line 2); and 
the vacuum pumping system further comprises an oil-tight unit (the oil tight unit = 75 OR 75,77) arranged to enclose at least a portion of the motor rotor (sleeve 75 encloses the entire motor rotor 47 as shown in Figure 3) and forming at least part of a container (sleeve 75 forms a cylindrical portion of a container defined by elements 77,75 OR sleeve 74,77 forms a container defined by elements 77,75) configured to collect and keep inside the motor any oil leaking from the pump (Column 2 Line 44-57), 
wherein said oil-tight unit (75 OR 75,77) comprises at least a portion (portion = thickened portion of element 75 in Figure 3 which surrounds O-ring 76) between the motor casing (45,81) and the pump casing (the thickened portion of element 75 is between element 41 of the pump casing and element 81 of the pump casing). Veyrat USPN 4797071 is silent regarding how the oil-tight unit is connected to the pump casing and that the portion is clamped. 
However Croci USPN 6541884 does disclose the limitations: 
a pump casing 1; and 
a motor (the motor is defined by the sum of its parts), comprising a motor casing (motor casing = the housing surrounding the stator in Figure 1 and 2), in which a stationary motor stator (6;60,7, Column 3 Line 1-10, Figures 1-2) and a rotatable motor rotor (3, Column 2 Line 55-61, Figure 1-2) are received (see Figures 1-2), said motor stator and said motor rotor cooperating with each other for driving in rotation a drive shaft (drive shaft =2, Figures 1-2, Column 2 Line 55-Column 3 Line 16),
a jacket 4 arranged to enclose at least a portion of the motor rotor (i.e. jacket 4 encloses the portion of the motor rotor illustrated in Figure 1), and forming at least part of a container (i.e. forming the cup shaped container defined by jacket 4 illustrated in Figure 1),
wherein said jacket 4 comprises at least a portion (portion = ring shaped flange of jacket 4 illustrated in Figure 1, screws 5 pass through the portion as illustrated in Fig. 1), clamped between the motor casing and the pump casing (screws 5 pass through the ring shaped flange to fix the jacket to the pump casing, Column 2 Line 55-67, the ring 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil tight unit (75 OR 75,77) and element 41 of the pump casing (41,40,54,53,55) of Veyrat USPN 4797071 with the ring shaped flange of jacket 4 fixed to the pump casing 1 with screws 5 of Croci USPN 6541884 in order to fix the jacket to the pump casing such that a sealed chamber is formed inside the jacket (Column 2 Line 56-67).
Regarding Claim 3: Veyrat USPN 4797071 as modified by Croci USPN 6541884 discloses the limitations: wherein said oil-tight unit (Veyrat 75,77 | Croci 4) comprises a substantially cylindrical jacket (Veyrat 75,77 | Croci - cylindrical portion of jacket 4 illustrated between element 3 and element 60 in Figure 1) enclosing the whole of the motor rotor (Veyrat - it does see Figure | Croci - it does see Figure 1) and forming said container (Veyrat - it does see Figure 3 | Croci - it does see Figure 1), and wherein said jacket (Veyrat 75,77 | Croci - cylindrical portion of jacket 4 illustrated between element 3 and element 60 in Figure 1): comprises a side wall (Veyrat 75 | Croci - as seen in Figure 1) located in an air gap separating the motor rotor from the motor stator (Veyrat - Column 2 Line 44-50); is open at a first end (Veyrat open at the right end | Croci - open at the left end in Figure 1), where it is clamped between the motor casing and the pump casing (Croci - as seen in Figure 1 the left end is clamped between the motor casing and the pump casing); and is closed, at a second end (Veyrat closed at the left end by element 77 | Croci - closed at the right end in Figure 1) opposite the first end, by a base (Veyrat element 77 | Croci - base = 


Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	
Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	
The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.


Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Page 10 ¶1-¶3: Applicant argues that “the combination of Conrad and Kimberlin does not provide any motivation to modify Conrad’s arrangement with Kimberlin’s arrangement”.
--Examiner disagrees. In the prior art of Conrad it is unknown how the oil-tight unit 18 is secured to element 2 of the pump casing (2,5) in the arrangement illustrated in Figure 2 of Conrad.
However, the prior art of Kimberlin provides a known combination of and arrangement of parts configured with an annular rim portion 60 located between O-ring 31 and element 66 of the motor casing as seen in Figure 4. And in the arrangement of Kimberlin, rim portion 60 is clamped (i.e. held tightly against element 64 of the motor casing) via element 12 and/or element 72 of pump casing (12,72) to the motor casing. And one would use the known arrangement and combination of parts taught by Kimberlin in order to secure the oil tight unit to the pump casing, such that the oil-tight unit protects one or more magnetic field producing elements of the stator from coming in contact with the pumped fluid as taught by Kimberlin. Therefore, for at least the reasons discussed above, applicants arguments are not persuasive.--
Page 10 ¶4: Applicant traverses the rejection(s) of claim(s) 5 based entirely on the arguments discussed above with respect to claim(s) 1.
--Applicants arguments are not persuasive. Applicant makes no new arguments with respect to claim(s) 5. Thus applicants arguments are not persuasive for the same reasons already discussed above.--
Applicant’s amendments to claim 1, filed 10/18/2021, have made the rejection of claim 1 under §102 by Schneider, and the rejection of claim 1 under §102 by Conrad moot.  The §102 rejections of claim 1 by Schneider, and Conrad respectively, of 07/20/2021 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746